Case 2:17-cv-05539-ES-JAD Document 78 Filed 10/30/20 Page 1 of 5 PageID: 1224




Not for Publication

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
ERIC J. RHETT,                        :    Civil Action No. 17-5539 (ES) (JAD)
                                      :
                  Plaintiff,          :
      v.                              :                  OPINION
                                      :
HUDSON COUNTY CHILD SUPPORT :
UNIT, et al.,                         :
                                      :
                  Defendants.         :
____________________________________:

SALAS, DISTRICT JUDGE

        Before the Court is plaintiff Eric J. Rhett’s (“Plaintiff”) motion for relief from final

judgment, as well as several other letters filed by Plaintiff. (D.E. Nos. 72 (“Motion”) & 73–77).

In order to entertain Plaintiff’s request, the Court will order the Clerk to reopen this case. For the

following reasons, Plaintiff’s Motion will be DENIED, and the Clerk will be ordered to re-close

the case.

I.      Background

        The history of this litigation is set forth in the Court’s December 19, 2019 Order dismissing

Plaintiff’s second amended complaint with prejudice, and the Court does not repeat it here. (D.E.

No. 71). In the December 19th Order, the Court dismissed Plaintiff’s claims for lack of subject

matter jurisdiction and for failure to state a claim. (See id.). Specifically, after liberally construing

Plaintiff’s pro se second amended complaint, the Court held that (i) it lacked subject matter

jurisdiction over Plaintiff’s claims to the extent he sought social security benefits on non-

constitutional grounds because there was no final decision by the Commissioner of Social Security;

and (ii) Plaintiff failed to state a claim upon which relief could be granted. (Id. at 2–4). And
Case 2:17-cv-05539-ES-JAD Document 78 Filed 10/30/20 Page 2 of 5 PageID: 1225




because the Court had already given Plaintiff an opportunity to amend the complaint, the Court

dismissed the claims with prejudice and closed this case. (Id. at 4).

         On December 26, 2019, Plaintiff filed a motion for relief from judgment pursuant to

Federal Rule of Civil Procedure 60. (D.E. No. 72). Since then, Plaintiff has also filed five other

submissions (D.E. Nos. 73–77). The additional letters seemingly restate some of the same

arguments raised in the Motion as to why the case should be reopened; they also restate some of

the allegations that were present in Plaintiff’s complaint. (See generally D.E. Nos. 73–77). 1

II.      Legal Standard

         Federal Rule of Civil Procedure 60(b) sets forth the following reasons which may justify

relieving a party from a final judgment or order:

                  (1) mistake, inadvertence, surprise, or excusable neglect;
                  (2) newly discovered evidence that, with reasonable diligence, could not
                  have been discovered in time to move for a new trial under Rule 59(b);
                  (3) fraud (whether previously called intrinsic                          or    extrinsic),
                  misrepresentation, or misconduct by an opposing party;
                  (4) the judgment is void;
                  (5) the judgment has been satisfied, released, or discharged; it is based on
                  an earlier judgment that has been reversed or vacated; or applying it
                  prospectively is no longer equitable; or
                  (6) any other reason that justifies relief.

To secure relief under Rule 60(b), a movant must establish that the circumstances warrant

overcoming the “overriding interest in the finality and repose of judgments.” Harris v. Martin,

834 F.2d 361, 364 (3d Cir. 1987) (quoting Martinez–McBean v. Government of the Virgin

Islands, 562 F.2d 908, 913 (3d Cir.1977)). “One who seeks such extraordinary relief from a final

judgment bears a heavy burden.” Plisco v. Union R. Co., 379 F.2d 15, 17 (3d Cir. 1967). Finally,


1
        To the extent the additional letters contain other arguments, they are not properly before the Court in this
case where the Court has dismissed all claims, closed the case, and, pursuant to this Opinion and corresponding Order,
has now denied Plaintiff relief from final judgment.

                                                          2
Case 2:17-cv-05539-ES-JAD Document 78 Filed 10/30/20 Page 3 of 5 PageID: 1226




“[a] motion under Rule 60(b) must be made within a reasonable time––and for reasons (1), (2),

and (3) no more than a year after the entry of the judgment or order.” Fed. R. Civ. P. 60(c)(1).

III.     Analysis

         As with Plaintiff’s numerous filings before this Court and others (see D.E. No. 71 at 3 n.2),

Plaintiff’s “rambling” submission is “mostly unintelligible.” Rhett v. New Jersey State Superior

Court, 260 F. App’x 513, 515 (3d Cir. 2008). Thus, although it is not entirely clear, Plaintiff

appears to base his 60(b) motion on “judicial mistake.” (See Motion at 1 2). Specifically, scattered

throughout Plaintiff’s Motion are arguments that this Court does indeed have jurisdiction over his

claims and that he has sufficiently stated a claim under Rule 8. (See e.g., id. at 2, 4 & 8).

         As to the Court’s jurisdiction, Plaintiff argues that this Court has jurisdiction because there

was indeed a final decision by the Commissioner of Social Security on September 9, 2002. (See

e.g., id. at 1 & 2). But the Court’s jurisdictional ruling was based on an understanding that

Plaintiff’s complaint––to the extent it sought social security benefits on non-constitutional

grounds––challenged the denial of a 2007 application for disability benefits. Any 2002 final

decision by the Commissioner of Social Security does not alter the Court’s jurisdictional analysis

based on the 2007 application. 3 And Plaintiff does not meaningfully dispute that there was ever

any final decision with respect to the 2007 application.

         The remainder of the Court’s decision focused on Plaintiff’s failure to state a claim upon

which relief could be granted. Plaintiff argues that it was unconstitutional for the Court to dismiss

his claims and close this case. Specifically, Plaintiff argues that “it is Court discrimination” for



2
        When referring to specific page numbers in the Motion, the Court refers to the page numbers generated by
the Court’s electronic filing system generated on the upper-righthand corner.
3
         That the Court could have misunderstood Plaintiff’s complaint to be challenging the 2007, rather than a 2002
denial of benefits, strengthens the Court’s conclusion that Plaintiff has failed to state a claim upon which relief can be
granted.

                                                            3
Case 2:17-cv-05539-ES-JAD Document 78 Filed 10/30/20 Page 4 of 5 PageID: 1227




the Court to hold him to certain pleading standards (Motion at 1), that his complaint did indeed

satisfy Rule 8 (id. at 10), and that the Court was mandated to consider “all contents of all motions

and laws submitted over the years” (id.). Plaintiff’s arguments are not persuasive.

       First, Plaintiff is correct that as a pro se plaintiff he is entitled to some leniency, but “there

are limits to [the Court’s] procedural flexibility.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239,

245 (3d Cir. 2013). And pro se litigants are not relieved of the obligation to plead enough factual

matter to meet the plausibility standard, see Franklin v. GMAC Mortg., 523 F. App’x 172, 172–73

(3d Cir. 2013); nor are they relieved of the obligation to “clearly and specifically” allege their

claims, Pushkin v. Nussbaum, No. 12-0324, 2013 WL 1792501, at *4 (D.N.J. Apr. 25, 2013).

Thus, Plaintiff’s argument that it was “Court discrimination” to hold him to certain pleadings

standards is without merit. Second, in arguing that the second amended complaint meets the

applicable pleading standards, Plaintiff does not point out any mistake or other reason for relief

from the Order, but rather expresses his disagreement with the Court’s decision. As set forth in

the Court’s December 19th Order, the Court could not determine what exactly Plaintiff’s claims

were, who they were against, and what factual allegations were relevant to each claim. (See D.E.

No. 71 at 3–4). Plaintiff’s disagreement with those conclusions is not the type of extraordinary

circumstance that warrants relief under Rule 60(b). See Bierley v. Shimek, 153 F. App’x 87, 89

(3d Cir. 2005) (“Disagreement with the District Court’s rulings, however vehemently presented,

does not constitute an extraordinary circumstance.”). Finally, contrary to Plaintiff’s assertion, the

Court is not required to dig through the contents of the many “motions and laws [Plaintiff]

submitted over the years” to try to make sense of the operative complaint. (See Motion at 10).




                                                   4
Case 2:17-cv-05539-ES-JAD Document 78 Filed 10/30/20 Page 5 of 5 PageID: 1228




       IV.    Conclusion

       In sum, Plaintiff does not advance any grounds justifying the extraordinary remedy

provided by Rule 60(b). Moolenaar v. Gov’t of Virgin Islands, 822 F.2d 1342, 1346 (3d Cir. 1987)

(quoting Page v. Schweiker, 786 F.2d 150, 158 (3d Cir.1986) (Garth, J., concurring)). His motion

is denied. An appropriate Order accompanies this Opinion.



                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                               5
